HARDIN, P. J.,
(concurring.) When this case was before us upon a appeal of the court seemed to be of the opinion that Alvin Cyrenius was not the owner of the policy, and that his estate was not entitled to recover thereon. In the course of the opinion then delivered by me it was suggested that the evidence given upon the trial was sufficient to warrant a finding that George A. had given the policy to his father, Alvin Cyrenius, and therefore the action could be maintained by the administrator of Alvin Cyrenius; and that view was stated, among others, for dissenting from the opinion of a majority of the court then delivered. The evidence in the case now before us does not seem to warrant the conclusion that George A. had transferred his title and interest in the policy to his father, and the judgment recovered by the plaintiff cannot be sustained on that aspect of the case. It seems that the conclusion reached in the foregoing opinion of MERWIN, J., is in accordance with the views entertained by a majority of the court upon the former appeal upon the question discussed. Upon the reasoning given in the foregoing opinion, as well as upon the authorities cited therein, and because of the force of the decision made upon the former appeal by a majority of the court on that occasion, I deem it seemly that I should concur in the reversal of the judgment now before the court.